DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 9/28/2022 has been entered.


Claim Status
The status of the claims are as follows:
Support for the amendments to claims 1, 19, and 20 are found in figure 4, page 13, equation 2.
Claims 1 – 4, 7 – 14, and 18 – 21 are rejected under 35 USC § 103.

Response to Arguments 
	Applicant argues that Mo and Lee do not read on the claims as amended. Examiner agrees. Mo teaches collecting ROI data, main channel data, and then displaying the images. Lee teaches enhanced display of ultrasound images. Kim teaches collection of frames in K groups. None of the prior art references already on record teach collecting 1/K portions of a frame.
However, the new reference of Henderson (US 20160262720) teaches the amended limitations regarding the collection of K frames and collecting a different 1/K portions of a frame between the collection of K frames (See 103 Rejection Below). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 7 – 14, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 6123670 A) in view of Lee (US 20140376793 A1) and further in view of Henderson (US 20160262720 A1).

Regarding claim 1, Mo teaches a method for performing ultrasound imaging (Abstract: “A method and an apparatus for displaying an ultrasound image…”) comprising: 
collecting region of interest (“ROI”) channel domain data (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI” and Figure 4: Region 48) and collecting main channel domain data (Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire… a second set of acoustic data corresponding to a normal background image” and Figure 4: Region 46 – it is known to one having ordinary skill in the art that main channel domain data encompasses the background region of the region of interest);
forming one or more main ultrasound images of the subject area using the main channel domain data (Column 2 – Line 39: “displaying an ultrasound image comprising…a background region”); 
forming one or more enhanced ROI ultrasound images of the ROI within the subject area independently from the one or more main ultrasound images of the subject area using the ROI channel domain data of the ROI within the subject area, wherein the one or more enhanced ROI ultrasound images are enhanced with a higher resolution than the one or more main ultrasound images (Abstract: “…a region of interest (ROI) having an optimal image quality and a background region having a normal image quality”, (Column 2 – Lines 40 – 45: “The present invention is a method and an apparatus for displaying an ultrasound image comprising a region of interest (ROI) having an optimal image quality and a background region having a less than optimal (hereinafter "normal") image quality. As used herein, the term "optimal image quality" includes high/maximum resolution and/or high frame rate…”, and Figure 4 – it can be seen that the ROI image is independent of the background image).

Although Mo teaches the collection of ROI and main channel domain data as explained above, Mo does not teach collecting K frames of region of interest (“ROI”) channel domain data of a ROI within a subject area and, between collection of each of the K frames of ROI channel domain data, collecting a different 1/K portion of a frame of main channel domain data of the subject area, K being greater than 1, such that the subject area is a frame rate of collecting an ROI frame is at least K times a frame rate of collecting a main channel frame. 
However Henderson, in the same field of ultrasound imaging, teaches collecting K frames of region of interest (“ROI”) channel domain data of a ROI within a subject area (Abstract: “A sub-volume is separately scanned with different settings for beamforming parameters, allowing greater image quality for the sub-volume while providing context from the volume” – the sub-volume serves as the ROI) and, 
between collection of each of the K frames of ROI channel domain data ([0018]: “The volume and sub-volume scanning may be interleaved slice-by-slice, allowing more refined trade-off of frame rate with image quality than by interleaving full volume scan with full sub-volume scan”- interleaving of sub-volume and volume indicate that the main data (volume) is collected sometime between the ROI data (sub-volume)), collecting a different 1/K portion of a frame of main channel domain data of the subject area ([0057]: “An identical frame-rate may be achieved between the sub-volume and the main volume by choosing N and M so the ratio N/M= NumSubvolumeSweeps/NumMainvolumeSweep. To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – When N (ROI data) = 2 , M (main channel data) = ½. Therefore the ratio is 1/K  for the main channel data and K for the ROI data.)
K being greater than 1, such that the subject area is a frame rate of collecting an ROI frame is at least K times a frame rate of collecting a main channel frame ([0057]: “To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – the sub-volume frame rate is K and two or more sweeps makes K greater than 1).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the system of Mo with Henderson to interleave the collection of the frames into K and 1/K rates for  greater image quality as “interleaving by volume and sub-volume slices may allow for fine-grained optimization of relative frame rate and image quality” (See [0005] of Henderson). 

Furthermore, Mo in view of Henderson does not teach the display the one or more enhanced ROI ultrasound images in two different non-overlapping areas of a display device concurrently with the one or more main ultrasound images.
However Lee, in the same field of ultrasound display methods and systems, teaches to display the one or more enhanced ROI ultrasound images in two different non-overlapping areas of a display device concurrently with the one or more main ultrasound images ([0009]: “…displaying an ultrasonic image in a first region of a display unit; selecting a region of interest (ROI) in the ultrasonic image; displaying a scan conversion image and a certain magnification in a second region…” And Fig. 5), wherein the one or more enhanced ROI ultrasound images are displayed in a first area adjacent to the one or more main ultrasound images (See Fig. 5 of Lee, Reproduced below with annotations); 
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the system of Mo with Lee in order to have the ability to magnify the ROI to further to generate a more detailed view of the ROI and increase accuracy of measurement (See Paragraph 8 of Lee). 

Regarding claim 2, Mo teaches the one or more enhanced ROI ultrasound images are formed independently from the one or more main ultrasound images by varying ROI data acquisition parameters used in gathering the ROI channel domain data with respect to main channel domain data acquisition parameters used in gathering the main channel domain data (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters which are different than the set of imaging parameters used to acquire the background image [main channel ultrasound image]”).

Regarding claim 3, Mo teaches the ROI data acquisition parameters include transmit and receive imaging parameters (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters… including one or more of the following… transmit waveforms [transmit parameters]... [and]…center frequencies for the receive bandpass filter [receive parameters]”).

Regarding claim 4, Mo teaches first transmit and receive parameters used to gather the ROI channel domain data are varied with respect to second transmit and receive parameters used to gather the main channel domain data (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters which are different than the set of imaging parameters used to acquire the background image, including one or more of the following: different transmit waveforms [transmit parameters]...different center frequencies for the receive bandpass filter [receive parameters]”).

Regarding claim 7, Mo teaches the one or more enhanced ROI ultrasound images are formed independently from the one or more main ultrasound images by varying ROI imaging parameters used in forming the one or more enhanced ROI ultrasound images with respect to main frame imaging parameters used in forming the one or more main ultrasound images (Column 4: Lines 45 – 49: “The frame rate is maintained at a higher rate for the optimal imaging [ROI ultrasound image]. This is accomplished by scanning the ROI at a first rate and scanning the background region [main ultrasound image] at a second rate less than the first rate” – It is known to one having ordinary skill in the art that varying frame rates is varying imaging parameters). 

Regarding claim 8, Mo teaches that in being formed independently from the one or more main ultrasound images, the one or more enhanced ROI ultrasound images have one or a combination of an increased spatial resolution, increased contrast resolution, increased temporal resolution, and increased penetration resolution when compared to the one or more main ultrasound images (Column 4 – Line 45: “the frame rate is maintained at a higher rate for the optimal imaging” - It is known to one of ordinary skill in the art that Temporal resolution of a two-dimensional image is improved when frame rate is high).

Regarding claim 9, Mo teaches the one or more enhanced ROI ultrasound images are formed independently from the one or more enhanced ROI main ultrasound images by applying different backend processing to generate the one or more enhanced ROI ultrasound images than backend processing applied to generate the one or more main ultrasound images (Column 5 – Line 42: “The B-mode intensity data is output to a scan converter comprising respective B-mode acoustic line memories” and Column 8 – Line 50: “In the scan converter, the main requirement is to be able to scan convert the "big picture" [main ultrasound image] and "small picture" [ROI ultrasound image] frames separately, since their acoustic frame rates can be very different”).

Regarding claim 10, Mo teaches receiving ROI control input from an operator; and selecting an area within the subject area to serve as the ROI based on the ROI control input received from the operator (Column 6 – Line 20: “The location…of the region of interest can be selected via the operator interface” – it is known to one having ordinary skill in the art that the selection of the ROI via the operator interface is a control input).

Regarding claim 11, Mo does not teach magnification instructions. 
However Lee, in the same field of ultrasound display methods and systems, teaches the ROI control input includes magnification instructions for magnifying the one or more enhanced ROI ultrasound images (Lee –[0098]: “Here, the certain magnification…may be a magnification that is input by a user” and [0099]: “For example, as illustrated in FIG. 3, when the ROI 3200 is selected, the ultrasonic diagnostic apparatus 1000 may display a menu window 3300. At this time, the ultrasonic diagnostic apparatus 1000 may receive a selection or an input at a certain magnification through the menu window 3300. Also, a plurality of certain magnifications may be selected or input” – the user input serves as the magnification instruction), and wherein magnifying further comprising:
magnifying the one or more enhanced ROI ultrasound images according to the magnification instructions to generate one or more magnified ROI ultrasound images (Lee – See Fig. 3 showing the magnification selections and fig. 5 showing magnified ROIs according to different magnification levels chosen by the user);  
and displaying the one or more magnified ROI ultrasound images concurrently with the one or more main ultrasound images (Lee – See Fig. 5)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the method of Mo with Lee to give the user control to choose a suitable magnification level for diagnosis (Paragraph 8 of Lee).

Regarding claim 12, Mo does not teach magnification instructions including a magnification scale structure.
However Lee, in the same field of ultrasound display methods and systems, teaches the magnification instructions include a magnification scale factor for magnifying the one or more enhanced ROI ultrasound images to generate the one or more magnified ROI ultrasound mages (Lee – See Fig. 3 – Box 3300 indicating certain magnification factors: 0.8, 1.0, 1.5, or 2.0).
 It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the method of Mo with Lee in order to have the ability to magnify into the ROI in a controlled fashion to further to generate a more detailed view of the ROI.

Regarding claim 13, Mo does not teach magnification instructions including a magnification region.
However Lee, in the same field of ultrasound display methods and systems, teaches the magnification instructions include a magnification region within the ROI for magnifying within the one or more  enhanced ROI ultrasound images to generate the one or more magnified ROI ultrasound images (Lee – [0009]: “…displaying a scan conversion image and a certain magnification in a second region, wherein the scan conversion image is generated by enlarging or reducing an image corresponding to the selected ROI at the certain magnification” and Fig. 5 showing magnifications of the enhanced ROI.”)
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the method of Mo with Lee in order to provide the user the ability to decide where to magnify in the ROI. 

Regarding claim 14, Mo teaches the ROI control input specifies either or both of a shape and a size of the area within the subject area to serve as the ROI (Column 6 – Line 20: “The…size of the region of interest can be selected via the operator interface (emphasis added)” – it is known to one having ordinary skill in the art that the selection of the ROI via the operator interface is a control input).

Regarding claim 18, Mo teaches the one or more main ultrasound images and the one or more enhanced ROI ultrasound images are generated using B-mode ultrasound imaging (Column 6 – Line 8: “The B-mode images”), as claimed in the alternative. 

Regarding claim 19, Mo teaches a system for performing ultrasound imaging (Column 3 – Line 52: “An ultrasound imaging system”) comprising: 
an ultrasound transducer (Column 3 – Line 54: “the system comprises a transducer array”) configured to:
collect region of interest (“ROI”) channel domain data (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI” and Figure 4: Region 48) and collect main channel domain data (Abstract: “The optimal image quality within the ROI is achieved by using a set of imaging parameters which are different than the set of imaging parameters used to acquire the background image, including one or more of the following” – the imaging parameters are different because the number of focal zones per unit depth is different indicating that a first “focus design” with less transmit focal zones are used to capture the main channel image);
and a main processing console (Col. 6, Line 30: “System control is centered in host computer 30”) configured to: 
form one or more main ultrasound images of the subject area using the main channel domain data (Column 2 – Line 39: “displaying an ultrasound image comprising…a background region”); 
form one or more enhanced ROI ultrasound images of the ROI within the subject area independently from the one or more main ultrasound images of the subject area using the ROI channel domain data of the ROI within the subject area , wherein the one or more enhanced ROI ultrasound images are enhanced with a higher resolution than the one or more main ultrasound images (Abstract: “…a region of interest (ROI) having an optimal image quality and a background region having a normal image quality” , (Column 2 – Lines 40 – 45: “The present invention is a method and an apparatus for displaying an ultrasound image comprising a region of interest (ROI) having an optimal image quality and a background region having a less than optimal (hereinafter "normal") image quality. As used herein, the term "optimal image quality" includes high/maximum resolution and/or high frame rate…”, and Figure 4 – it can be seen that the ROI image is independent of the background image); 
Although Mo teaches the collection of ROI and main channel domain data as explained above. Mo does not teach collecting K frames of region of interest (“ROI”) channel domain data of a ROI within a subject area and, between collection of each of the K frames of ROI channel domain data, collecting a different 1/K portion of a frame of main channel domain data of the subject area, K being greater than 1, such that the subject area is a frame rate of collecting an ROI frame is at least K times a frame rate of collecting a main channel frame. 
However Henderson, in the same field of ultrasound imaging, teaches collecting K frames of region of interest (“ROI”) channel domain data of a ROI within a subject area (Abstract: “A sub-volume is separately scanned with different settings for beamforming parameters, allowing greater image quality for the sub-volume while providing context from the volume” – the sub volume serves as the ROI.) and, 
between collection of each of the K frames of ROI channel domain data ([0018]: “The volume and sub-volume scanning may be interleaved slice-by-slice, allowing more refined trade-off of frame rate with image quality than by interleaving full volume scan with full sub-volume scan”- interleaving of sub-volume and volume indicate that the main data (volume) is collected sometime between the ROI data (sub-volume)), collecting a different 1/K portion of a frame of main channel domain data of the subject area ([0057]: “An identical frame-rate may be achieved between the sub-volume and the main volume by choosing N and M so the ratio N/M= NumSubvolumeSweeps/NumMainvolumeSweep. To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – When N (ROI data) = 2 , M (main channel data) = ½. Therefore the ratio is 1/K  for the main channel data and K for the ROI data.)
K being greater than 1, such that the subject area is a frame rate of collecting an ROI frame is at least K times a frame rate of collecting a main channel frame ([0057]: “To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – the sub-volume frame rate is K and two or more sweeps makes K greater than 1).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the system of Mo with Henderson to interleave the collection of the frames into K and 1/K rates for  greater image quality as “interleaving by volume and sub-volume slices may allow for fine-grained optimization of relative frame rate and image quality” (See [0005] of Henderson). 

Furthermore, Mo in view of Henderson does not teach the display the one or more enhanced ROI ultrasound images in two different non-overlapping areas of a display device concurrently with the one or more main ultrasound images.
However Lee, in the same field of ultrasound display methods and systems, teaches to display the one or more enhanced ROI ultrasound images in two different non-overlapping areas of a display device concurrently with the one or more main ultrasound images ([0009]: “…displaying an ultrasonic image in a first region of a display unit; selecting a region of interest (ROI) in the ultrasonic image; displaying a scan conversion image and a certain magnification in a second region…” And Fig. 5), wherein the one or more enhanced ROI ultrasound images are displayed in a first area adjacent to the one or more main ultrasound images (See Fig. 5 of Lee, Reproduced below with annotations); 
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the system of Mo with Lee in order to have the ability to magnify the ROI to further to generate a more detailed view of the ROI and increase accuracy of measurement (Paragraph 8 of Lee). 

Regarding claim 20, Mo teaches a system for performing ultrasound imaging (Column 3 – Line 52: “An ultrasound imaging system”) comprising:
 one or more processors (Fig. 1 Processors 18A, 18B, 24 and host computer 30); and 
a computer-readable medium (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed [computer-readable medium] by the host computer”  - it is known to one having ordinary skill in the art that a computer contains a processor) providing instructions accessible to the one or more processors to cause the one or more processors to perform operations comprising: 
collecting region of interest (“ROI”) channel domain data (Column 4 – Line 11 and 12: “the transmit and receive beamformers are programmed by the host computer to acquire a first set of acoustic data corresponding to an optimal ROI” and Figure 4: Region 48);
collecting main channel domain data (Column 4 – Line 14: “the transmit and receive beamformers are programmed by the host computer to acquire… a second set of acoustic data corresponding to a normal background image” and Figure 4: Region 46 – it is known to one having ordinary skill in the art that main channel domain data encompasses the background region of the region of interest);
forming one or more main ultrasound images of the subject area using the main channel domain data (Column 2 – Line 39: “displaying an ultrasound image comprising…a background region”); 
forming one or more enhanced ROI ultrasound images of the ROI within the subject area independently from the one or more main ultrasound images of the subject area using the ROI channel domain data of the ROI within the subject area , wherein the enhanced ROI ultrasound images are enhanced with a higher resolution than the one or more main ultrasound images (Abstract: “…a region of interest (ROI) having an optimal image quality and a background region having a normal image quality” , (Column 2 – Lines 40 – 45: “The present invention is a method and an apparatus for displaying an ultrasound image comprising a region of interest (ROI) having an optimal image quality and a background region having a less than optimal (hereinafter "normal") image quality. As used herein, the term "optimal image quality" includes high/maximum resolution and/or high frame rate…”, and Figure 4 – it can be seen that the ROI image is independent of the background image).

Although Mo teaches the collection of ROI and main channel domain data as explained above. Mo does not teach collecting K frames of region of interest (“ROI”) channel domain data of a ROI within a subject area and, between collection of each of the K frames of ROI channel domain data, collecting a different 1/K portion of a frame of main channel domain data of the subject area, K being greater than 1, such that the subject area is a frame rate of collecting an ROI frame is at least K times a frame rate of collecting a main channel frame. 
However Henderson, in the same field of ultrasound imaging, teaches collecting K frames of region of interest (“ROI”) channel domain data of a ROI within a subject area (Abstract: “A sub-volume is separately scanned with different settings for beamforming parameters, allowing greater image quality for the sub-volume while providing context from the volume” – the sub volume serves as the ROI.) and, 
between collection of each of the K frames of ROI channel domain data ([0018]: “The volume and sub-volume scanning may be interleaved slice-by-slice, allowing more refined trade-off of frame rate with image quality than by interleaving full volume scan with full sub-volume scan”- interleaving of sub-volume and volume indicate that the main data (volume) is collected sometime between the ROI data (sub-volume)), collecting a different 1/K portion of a frame of main channel domain data of the subject area ([0057]: “An identical frame-rate may be achieved between the sub-volume and the main volume by choosing N and M so the ratio N/M= NumSubvolumeSweeps/NumMainvolumeSweep. To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – When N (ROI data) = 2 , M (main channel data) = ½. Therefore the ratio is 1/K  for the main channel data and K for the ROI data.)
K being greater than 1, such that the subject area is a frame rate of collecting an ROI frame is at least K times a frame rate of collecting a main channel frame ([0057]: “To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – the sub-volume frame rate is K and two or more sweeps makes K greater than 1).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to modify the system of Mo with Henderson to interleave the collection of the frames into K and 1/K rates for  greater image quality as “interleaving by volume and sub-volume slices may allow for fine-grained optimization of relative frame rate and image quality” (See [0005] of Henderson). 

Furthermore, Mo in view of Henderson does not teach the display the one or more enhanced ROI ultrasound images in two different non-overlapping areas of a display device concurrently with the one or more main ultrasound images.
However Lee, in the same field of ultrasound display methods and systems, teaches to display the one or more enhanced ROI ultrasound images in two different non-overlapping areas of a display device concurrently with the one or more main ultrasound images ([0009]: “…displaying an ultrasonic image in a first region of a display unit; selecting a region of interest (ROI) in the ultrasonic image; displaying a scan conversion image and a certain magnification in a second region…” And Fig. 5), wherein the one or more enhanced ROI ultrasound images are displayed in a first area adjacent to the one or more main ultrasound images (See Fig. 5 of Lee, Reproduced below with annotations); 
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the system of Mo with Lee in order to have the ability to magnify the ROI to further to generate a more detailed view of the ROI and increase accuracy of measurement (Paragraph 8 of Lee). 
Regarding claim 21, Mo in view of Henderson teaches wherein K = 3 (([0057]: “To increase frame-rate for the sub-volume, two or more sweeps of the sub-volume 52 for each sweep of main volume 50 are performed” – the sub-volume frame rate is K and two or more sweeps makes K greater than 1 and can be 3. See Fig. 2 showing the sub volume slices as 3).
It would have been obvious to one of ordinary skill, in the art before the effective filing date, to further modify the system of Mo with Henderson to split into K= 3 groups in order improve image quality as two or more sweeps and interleaving allows for finer grain optimization (see [0005] of Henderson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/JASON M IP/Primary Examiner, Art Unit 3793